



COURT OF APPEAL FOR ONTARIO

CITATION: Gorman v. Sadja, 2021 ONCA 430

DATE: 20210616

DOCKET: C68808

Fairburn A.C.J.O., Harvison
    Young and Jamal JJ.A.

BETWEEN

Debbie
    Gorman

Applicant
(Respondent)

and

David Sadja

Respondent
(Appellant)

Geoff R. Hall and Brittany Cerqua, for
    the appellant

Dani Frodis and Kori Levitt, for the
    respondent

Heard and released orally: June 7, 2021 by
    video conference

On appeal from the order of Justice Mario
    D. Faieta of the Superior Court of Justice, dated January 29, 2020.

REASONS FOR DECISION

[1]

The appellant argues that the trial judge erred
    in failing to incorporate a rectification analysis in his reasons. This was
    exacerbated by his error in finding that the appellant did not misunderstand
    the content of the marriage contract.

[2]

We disagree. First, the appellant agrees that if the
    trial judges finding that the appellant failed to meet his onus of showing
    that he had misunderstood the contract is upheld, the appeal must fail. He
    argues however that the trial judge erred by finding that there was 
no
    evidence of a prior oral contract that was contrary to clause 3.3(c) that was
    ultimately included in the contract. The appellant further argues that this
    amounted to an error in principle. We do not accept this submission. Read in
    context, the trial judge was clearly alive to all the evidence and was stating
    that he did not accept the appellants evidence on the issue. This finding was
    open to him on all the evidence before him. In light of this, no remedy in
    rectification could be available.

[3]

The appeal is therefore dismissed on an agreed amount of $25,000 plus
    HST.

Fairburn A.C.J.O.

A. Harvison Young
    J.A.

M. Jamal J.A.


